department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc pa cbs br2 gl-140876-01 uil memorandum for associate area_counsel sbse from lawrence schattner chief branch cc pa cbs br2 subject this is in response to your memorandum dated date requesting advice regarding whether the service could credit a refund due to a nonbankrupt subsidiary to anticipated assessments to be made against the consolidated_group where the subsidiary’s parent is in bankruptcy in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent amounts a amount b amount c amount d date a date b date c date d date e date f date g date g dates h entity a entity b entity c entity d entity e entity f entity g entity h entity i entity j location a location b location c location d legend year a year b years c years d issue sec_1 may the service offset income_tax and excise_tax overpayments due to a member of a consolidated_group against tax_liabilities of the consolidated_group may the service offset an overpayment due to a nonbankrupt member of a consolidated_group against unagreed proposed deficiencies in tax due from the consolidated_group but for which statutory notices of deficiency have not been issued a does the filing of a proof_of_claim in bankruptcy constitute a sufficient determination of liability so that an outstanding liability exists within the meaning of sec_301_6402-1 b when a taxpayer is in bankruptcy is the service required to grant a refund once a determination has been made that there is an overpayment or may the service freeze the refund amount pending the determination of a tax_liability and the outcome of the bankruptcy proceedings conclusion sec_1 the service may offset income_tax and excise_tax overpayments due to a member of a consolidated_group against tax_liabilities of the consolidated_group as long as the tax_liabilities of the consolidated_group arise in a year in which the member that is owed the refund was a member of the consolidated_group pursuant to sec_6402 and the regulations thereunder the service may not offset an overpayment against unagreed proposed deficiencies for which no statutory_notice_of_deficiency has been issued an outstanding liability within the meaning of sec_301_6402-1 against which an overpayment may be offset exists only when an assessment has been made or a statutory_notice_of_deficiency has been issued a filing a proof_of_claim in a bankruptcy case is not a substitute for an assessment or a statutory_notice_of_deficiency and thus does not render the liability an outstanding liability within the meaning of sec_301_6402-1 against which an overpayment may be offset under sec_6402 nonetheless the service still maintains a common_law right of offset available to all creditors which empowers a creditor to offset a mutual debt owing by such creditor against a claim of such creditor against the debtor however the service is prohibited from exercising this right not only by reason of the automatic_stay but also due to the provisions of sec_301_6402-1 b the service is not required to grant a refund once a determination has been made that there is an overpayment the service may freeze the taxpayer’s refund pending determination of an offsetting tax_liability in order to protect its right of offset and maintain its secured status however the service should complete its examination activities as quickly as possible to determine that the amounts of the proposed deficiencies are accurate and defensible in an action the taxpayer might bring under bankruptcy code sec_505 to contest the legality of the tax the service should consider assessing any_tax liabilities that are immediately assessible and issuing a statutory_notice_of_deficiency because the automatic_stay no longer suspends the running of the statute_of_limitations for assessment under sec_6501 facts entity a wholly-owns directly or indirectly five subsidiaries that declared chapter bankruptcy and three subsidiaries which have not declared bankruptcy entity a is incorporated in location a and has also declared chapter bankruptcy the five subsidiaries that have declared bankruptcy are entity b incorporated in location b entity c incorporated in location c entity d incorporated in location c entity e incorporated in location a and entity f incorporated in location d the three subsidiaries which have not declared bankruptcy are entity g entity h and entity i the service’s audit of the entity c consolidated_group for tax years ending date a through year a is nearly complete and the proposed deficiency is between amounts a the audit team has prepared unagreed reports to which the taxpayer is preparing responses approximately two months ago the service began examining tax periods ending date b through year b the service is also auditing entity g entity h and entity i for tax years before they became members of the entity c consolidated_group entity g was acquired by entity a on date c immediately after the acquisition entity g merged into entity j which was owned by entity a entity j was renamed entity g after the merger entity g stock was transferred from entity a to entity c in exchange for stock of entity c eventually the entity g stock was transferred to entity c as a capital_contribution as of date d entity g was included on the consolidated_return of entity c entity g has proposed refunds of approximately amount b for tax years years c entity g was not a member of the entity c consolidated_group for these tax years entity h was acquired by entity a on date e after the acquisition entity h became a subsidiary of entity c and was included on entity c’s consolidated_return as of date e entity h has proposed refunds of approximately amount c for tax years years d entity h was not a member of the entity c consolidated_group for these tax years entity i was acquired by entity c on date f as of date g entity i was included on the consolidated_return of entity c entity i has proposed refunds relating to pre-acquisition years and refunds relating to excise_tax for the period of dates h of amount d issue law analysis sec_6402 grants the service the authority to credit overpayments against certain outstanding liabilities and to refund the balance to the taxpayer sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person the service is not required or authorized by statute to refund tax_payments claimed by a taxpayer if an overpayment has not been determined 284_us_281 sec_301_6402-1 provides in part that the service may credit any overpayment_of_tax including interest thereon against any outstanding liability for any_tax owed by the person making the overpayment sec_6401 states that overpayments include any amounts paid in respect to an internal revenue tax that is assessed or collected after the applicable_period of limitations any amount of allowable credits under sec_31 through that exceed the tax imposed by subtitle a and amounts erroneously overpaid as a tax the supreme court has defined overpayment as meaning any payment in excess of that which is properly due such an excess payment may be traced to an error in mathematics or in judgment or in interpretation of facts or law and the error may be committed by the taxpayer or by the revenue agents whatever the reason the payment of more than is rightfully due is what characterizes an overpayment 332_us_524 given this definition of the term overpayment both income_tax refunds and excise_tax refunds constitute overpayments and may be used to offset internal revenue tax_liabilities under sec_6402 the service may credit an overpayment to an underpayment as long as the person who made the overpayment is liable for the tax against which the overpayment is to be credited a common parent is the sole agent of the group and files claims for refund for all the members of the group in its own name any refund paid to the parent discharges any_tax liability of any member of the affiliated_group see sec_1_1502-77 generally a member of a consolidated_group is severally liable for the income_tax_liability of the group for any year or partial year that it was a member of the consolidated_group see sec_1_1502-6 when taxpayers are jointly and severally liable for a tax_liability the service has the authority to collect the full amount of the unpaid tax from any of the liable taxpayers see subsections c d and e address offset of past due support against overpayments collection of debts owed to federal agencies and collection of past due and legally enforceable state_income_tax obligations 910_f2d_1289 5th cir u s life title insurance_company of dallas v united_states 784_f2d_1238 5th cir for any of the years entity g entity h and entity i were included in entity c’s consolidated_return any overpayments from entity g entity h and entity i can be credited against the liabilities of the entity c consolidated_group it does not matter if the overpayment arose at a time when entity g entity h or entity i was not a member of the consolidated_group issue a liability for a tax exists independently from an assessment see 104_f3d_1198 10th cir 754_f2d_747 7th cir it derives from the statutory obligation to account for collect or pay a tax goldston f 3d pincite assessment is the act of recording the taxpayer’s liability on the service’s books_and_records sec_6201 295_us_247 it does not create the tax_liability while sec_6402 and sec_301_6402-1 authorize the service to credit any overpayment_of_tax against any outstanding liability for any_tax owed by the person who made the overpayment neither the statute nor the regulations provide any definition of what constitutes an outstanding liability however it has long been the position of the service and the courts that the service may credit an overpayment only against a tax which has been formally assessed or for which a statutory_notice_of_deficiency has been issued see 42_f2d_346 d c cir cert_denied 282_us_839 48_f2d_148 9th cir gcm big_number overpayments offset under adp system date gcm big_number date here the service has not yet made an assessment the service intends to issue a notice_of_deficiency to the consolidated_group in the near future therefore the service cannot offset the overpayments as of yet under sec_6402 before offset can be made there must be a formal assessment or statutory_notice_of_deficiency issued for the anticipated liabilities issue a as discussed above the service may not offset overpayments to other tax_liabilities under sec_6402 and the regulations thereunder unless there has been an assessment or a statutory_notice_of_deficiency has been issued this remains true even where the service has filed a proof_of_claim in a bankruptcy proceeding however the united_states like every creditor has a common_law right of setoff 332_us_234 however we do believe an overpayment can be retained via the use of a freeze code as discussed in more detail in second c below unagreed proposed deficiencies set forth in a proof_of_claim are not only a claim against the debtor within the meaning of bankruptcy code sec_101 but also a debt of the debtor under bankruptcy code sec_101 thus when the taxpayer has made an overpayment_of_tax the service has a right to offset this overpayment against the unagreed proposed deficiencies set forth in the proof_of_claim further where the overpayment is due to an entity in bankruptcy this right of offset entitles the service to claim secured status under bankruptcy code sec_506 this is because the bankruptcy code generally recognizes the right of setoff and allows creditors to protect their setoff rights u s c sec_553 and where a creditor has a right of setoff involving a debt due the debtor or the estate the creditor may claim secured status u s c sec_506 however though the service has this setoff right which may be protected in bankruptcy we believe that code sec_6402 sec_301_6402-1 and the case law interpreting them bars the service from actually setting off the debt here the overpayments are due to nonbankrupt subsidiaries of the bankrupt corporate parent since the overpayments are not due to the debtor or the estate the setoff right does not serve as a basis for claiming secured status see sec_506 however if the bankrupt parent asserts some kind of property right in the overpayments you may want to consider amending the service’s proof_of_claim or seeking further guidance issue b the service is not required however to immediately refund an overpayment to the debtor the service may temporarily freeze the overpayments pending conclusion of the audit of the income_tax deficiencies due from the consolidated_group this temporary administrative freeze would be put in place to maintain the status quo for a period of time to allow the service to complete its audit notwithstanding that the service cannot offset under sec_6402 a concern might arise regarding whether placing an administrative freeze on the account is a setoff in violation of bankruptcy code sec_362 however we conclude for two reasons that an administrative claim does not violate the automatic_stay first an administrative freeze is not an attempt to permanently settle accounts with the nondebtor taxpayers in order for a setoff to occur within the meaning of bankruptcy code sec_362 the following three steps must have been taken i a decision to effectuate a setoff ii some action accomplishing the setoff and iii a recording of the setoff 516_us_16 here there has been neither a decision to effectuate a setoff nor a recording of a setoff indeed should there ultimately be no deficiencies in tax due from the consolidated_group the service would release the freezes and refunds checks would be issued in due course thus an administrative freeze would not violate the automatic_stay however an indefinite freeze might begin to look like a setoff therefore in cases where the service expects some difficulty with concluding its audit process in an expeditious manner you may want to consider acquiring the debtor’s consent to the freeze or to file a motion to lift stay or otherwise petition the court to allow us to keep the freeze in place second the overpayments in issue here are not even due to any debtor in bankruptcy rather they are due nondebtor subsidiaries of the corporate parent and consolidated_group agent generally the automatic_stay does not bar collection from nonbankrupt codebtors aetna cas sur co v namrod devel corp bankr s d n y some courts specifically have held that bankruptcy code sec_362 stay does not extend to guarantors of obligations of the debtor see cae indus ltd v aerospace holdings co bankr s d n y noting that the bankruptcy stay is not ordinarily extended to entities such as sureties guarantors co-obligors or others with a similar legal or factual nexus to the chapter debtor internal quotations omitted in re larmar estates inc bankr bankr e d n y the bankruptcy proceeding is meant to protect the debtor not third-party guarantors although a bankrupt entity may need temporary protection from litigation so as to reorganize nonbankrupt co-debtors have no need for similar protection from liability see dental benefit management inc v capri bankr e d pa thus in this case the service simply will not be violating the stay because the debts being set off are due to and from nonbankrupt entities litigating hazards this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse impact on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call
